278 So. 2d 758 (1973)
Fred ALLEN
v.
STATE.
7 Div. 225.
Court of Criminal Appeals of Alabama.
May 29, 1973.
*759 TYSON, Judge.
The indictment charged burglary in the second degree. Appellant pled guilty to this on September 13, 1972, accompanied by counsel, and judgment set sentence at two years imprisonment in the penitentiary. Request for probation was denied.
The record is devoid of any colloquy between the trial judge and the appellant to show compliance with Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274. The record itself or the minute entry must affirmatively reflect the questions asked and answers given at the time of taking the guilty plea. McGullion v. State, 49 Ala.App. 248, 270 So. 2d 680. Boykin, supra, requires this Court to review this colloquy in its entirety whether the appellant is indigent, or otherwise.
On authority of Honeycutt v. Alabama, 47 Ala.App. 640, 259 So. 2d 846; Walcott v. State, 288 Ala. 546, 263 So. 2d 178, and McGuillion v. State, supra, the judgment below must be reversed and the cause remanded.
Reversed and remanded.
All the Judges concur.